SUBORDINATION OF MANAGEMENT AGREEMENT

 

THIS SUBORDINATION OF MANAGEMENT AGREEMENT (this “Agreement”) is made as of June
12 2014, by REVEN HOUSING TEXAS, LLC, a Delaware limited liability company
(“Borrower”), having an address at 7911 Herschel Avenue, Suite 201, La Jolla,
California 92037, Attention: Chad Carpenter, to SILVERGATE BANK, a California
corporation (“Lender”), having an address at 4275 Executive Square, Suite 800,
La Jolla, California 92037-1492, Attention: Commercial Loan Department, and is
consented and agreed to by RED DOOR HOUSING, LLC a Texas limited liability
company (“Property Manager”), having an address at 110 Avenue B, Suite 100,
Stafford, Texas 77477 Attention: Rickey Williams, Jr.

 

A. Lender has made a loan (the “Loan”) to Borrower, in the original principal
amount of Seven Million Five Hundred Seventy Thousand and No/100 Dollars
($7,570,000.00) as evidenced by certain promissory notes dated as of even date
herewith given to Lender (together with all extensions, renewals, modifications,
substitutions and amendments thereof, the “Note”).

 

B. The Loan is secured by, among other things, those certain Deeds of Trust,
Assignments of Leases and Rents, Security Agreements and Fixture Filings, dated
as of even date herewith made by the Borrower for the benefit of the Lender (as
amended, supplemented or otherwise modified from time to time, individually, a
“Deed of Trust”, and collectively, the “Deeds of Trust”), which grants Lender a
first priority security interest in the properties described therein
(individually, the “Property” and, collectively, the “Properties”). The Note,
the Deeds of Trust, this Agreement and any of the other documents evidencing or
securing the Loan are collectively referred to as the “Loan Documents”.

 

C. Pursuant to that certain Real Estate Property Management & Leasing Agreement
dated as of November 1, 2013, between Borrower and Property Manager, a true and
correct copy of which is attached hereto as Exhibit “A” (the “Property
Management Agreement”), Borrower has employed Property Manager to rent, lease,
operate and manage the Property.

 

D. Pursuant to the Property Management Agreement, Property Manager is entitled
to certain management and leasing fees (the “Management Fees”) for services
rendered in connection with the management, operation and leasing of the
Properties.

 

E. Lender requires as a condition to the making of the Loan that Borrower and
Asset Manager agree to the terms set forth in this Agreement.

 

AGREEMENT

 

For good and valuable consideration the parties hereto agree as follows:

 

1. Subordination of Management Fees. The Management Fees and all rights and
privileges of Property Manager to the Management Fees are hereby and shall at
all times continue to be subject and unconditionally subordinate in all respects
to the payment of the Loan and to any renewals, extensions, modifications,
assignments, replacements, or consolidations thereof and the rights, privileges,
and powers of Lender thereunder.

 

2. Termination. At such time as the Loan is paid in full, this Agreement and all
of Lender’s right, title and interest hereunder with respect to the Property
Management Agreement shall terminate.

 

3. Estoppel. Property Manager represents and warrants that (a) the Property
Management Agreement is in full force and effect and has not been modified,
amended or assigned other than pursuant to an assignment by the Borrower as
security for the Deeds of Trust; (b)  neither Property Manager nor Borrower is
in default under any of the terms, covenants or provisions of the Property
Management Agreement, and Property Manager knows of no event which, but for the
passage of time or the giving of notice or both, would constitute an event of
default under the Property Management Agreement; (c) neither Property Manager
nor Borrower has commenced any action or given or received any notice for the
purpose of terminating the Property Management Agreement; and (d) the Property
Management Fees and all other sums due and payable to the Property Manager under
the Property Management Agreement have been paid in full.

 



1

 

 

4. Agreement by Borrower and Property Manager. Borrower and Property Manager
hereby agree that upon the occurrence and during the continuance of an “Event of
Default” (as defined in each of the Deeds of Trust) (a) Property Manager shall
not receive, and shall not be entitled to, any payments of any Management Fees
or other indebtedness or compensation owed to the undersigned by Borrower, and
(b) Lender, regardless of the terms of the Property Management Agreement, may
terminate the Property Management Agreement at any time during such period
without written prior notice and without any penalty or liability whatsoever..

 

5. Consent and Agreement by Property Manager. Property Manager hereby
acknowledges and consents to this Agreement and agrees that Property Manager
will act in conformity with the provisions of this Agreement and Lender’s rights
hereunder or otherwise related to the Property Management Agreement. In the
event that the responsibility for the property management of any of the
Properties is transferred from Property Manager in accordance with the
provisions hereof, Property Manager shall fully cooperate in transferring its
responsibility to a new property management company and effectuate such transfer
no later than thirty (30) days from the date the Property Management Agreement
is terminated. Further, Property Manager shall (a) not contest or impede the
exercise by Lender of any right it has under or in connection with this
Agreement; (b) in the manner provided for in this Agreement, give at least
thirty (30) days prior written notice to Lender of its intention to terminate
the Property Management Agreement or otherwise discontinue its management of all
or some of the Properties and (c) not amend any of the provisions or terms of
the Property Management Agreement without the prior written consent of Lender.

 

6. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Texas (without regard to conflicts
of laws), except where federal law is applicable

 

7. Notices. Except when otherwise required by law, any notice which a party is
required or may desire to give the other shall be in writing and may be sent by
personal delivery or by mail (either [i] by United States registered or
certified mail, return receipt requested, postage prepaid, or [ii] by Federal
Express or similar generally recognized overnight carrier regularly providing
proof of delivery), addressed as provided below in this Section 7. Any notice so
given by mail shall be deemed to have been given as of the date of delivery
(whether accepted or refused) established by U.S. Post Office return receipt or
the overnight carrier’s proof of delivery, as the case may be. Any such notice
not so given shall be deemed given upon receipt of the same by the party to whom
the same is to be given.

 

To Lender:

 

Silvergate Bank

4275 Executive Square

Suite 800

La Jolla, California 92037-1492

Attention: Commercial Loan Department

 

To Borrower:

 

Reven Housing Texas, LLC

7911 Herschel Avenue

Suite 201

La Jolla, California 92037

Attention: Thad Meyer

 



2

 

 

To Property Manager:

 



Red Door Housing, LLC

110 Avenue B

Suite 100

Stafford, Texas 77477

Attention: Rickey Williams, Jr.

 

8. No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Borrower, Lender or Property
Manager, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

9. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of Borrower, Property Manager and Lender and their respective successors
and assigns forever.

 

10. Inapplicable Provisions. If any term, covenant or condition of this
Agreement is held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

 

11. Headings, etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

 

12. Duplicate Originals, Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute any counterpart of this Agreement shall not relieve the other
signatories from their obligations hereunder.

 

13. Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

 

14. Miscellaneous.

 

(a) Wherever pursuant to this Agreement (i) Lender exercises any right given to
it to approve or disapprove, (ii) any arrangement or term is to be satisfactory
to Lender, or (iii) any other decision or determination is to be made by Lender,
the decision of Lender to approve or disapprove, all decisions that arrangements
or terms are satisfactory or not satisfactory and all other decisions and
determinations made by Lender, shall be in the sole and absolute discretion of
Lender and shall be final and conclusive, except as may be otherwise expressly
and specifically provided herein.

 

(b) Wherever pursuant to this Agreement it is provided that Borrower shall pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, legal fees and disbursements of Lender.

 



3

 

 

(c) If more than one Person has executed this Agreement as “Borrower” or as
“Property Manager,” the obligations of all such persons hereunder shall be joint
and several.

 

15. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, PROPERTY
MANAGER, BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL
OR WRITTEN) OR ACTION OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR
RESPECTIVE RIGHTS UNDER THE LOAN DOCUMENTS OR IN ANY WAY RELATING TO THE LOAN OR
ANY OF THE PROPERTIES (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR
CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT
WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR LENDER TO MAKE THE LOAN.

 

[NO FURTHER TEXT ON THIS PAGE]

 





4

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first written above.

 



  BORROWER:               REVEN HOUSING TEXAS, LLC,     a Delaware limited
liability company           By: Reven Housing REIT, Inc.,       a Maryland
corporation,       its Sole Member                 By: /s/ Thad Meyer      
Name: Thad Meyer       Title: Chief Financial Officer  

 

[Signatures continue on following page]

 



S-1

 





 



  PROPERTY MANAGER:           RED DOOR HOUSING, LLC,     a Texas limited
liability company,           By: /s/ Rickey Williams, Jr.     Name: Rickey
Williams, Jr.     Title: Manager  

 



S-2

 



 

EXHIBIT A

 

MANAGEMENT AGREEMENT

 



 

